EXHIBIT 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2012 Table of Contents INTRODUCTION - 2 - FIRST QUARTER 2 - 2 - OVERVIEW - 3 - SUMMARIZED FINANCIAL RESULTS - 7 - RESULT OF OPERATIONS - 10 - FINANCIAL POSITION AND LIQUIDITY - 15 - FAIR VALUE OF FINANCIAL INSTRUMENTS - 21 - OUTSTANDING SHARE DATA - 22 - OFF BALANCE SHEET ARRANGEMENTS - 22 - RELATED PARTY TRANSACTIONS - 22 - ALTERNATIVE PERFORMANCE MEASURES - 22 - SIGNIFICANT ACCOUNTING POLICIES AND ESTIMATES - 23 - CONTROLS AND PROCEDURES - 23 - ACCOUNTING POLICIES TO BE IMPLEMENTED EFFECTIVE JANUARY 1, 2013 - 25 - RISK FACTORS - 26 - CAUTIONARY NOTE REGARDING FORWARD-LOOKING INFORMATION - 26 - CAUTIONARY NOTE IN RESPECT OF MINERAL RESOURCES - 27 - - 1 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months ended March 31, 2012 INTRODUCTION This Management’s Discussion and Analysis (“MD&A”) provides information management believes is relevant to an assessment and understanding of the consolidated financial condition and results of operations of Mercator Minerals Ltd. (“Mercator”, “the Company”, “us”, “we” or “our”) and its subsidiaries. The MD&A of the Company’s financial position and results of operations should be read in conjunction with Mercator’s unaudited condensed consolidated interim financial statements and the related notes for the three months ended March 31, 2012 and March 31, 2011, which are prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”). Unless otherwise noted, all currency amounts are in United States dollars and all tabular amounts are in millions. This MD&A has been prepared as of May 10, 2012. The board of directors of Mercator has approved the disclosure contained in this MD&A. A copy of this MD&A will be provided to any who requests it from the Company. This MD&A contains “forward-looking information” and “forward-looking statements” that are subject to risk factors set out under the caption “Cautionary Note Regarding Forward-Looking Information”. The reader is cautioned not to place undue reliance on forward-looking statements. FIRST QUARTER 2 v Mineral Park Mine production for the first quarter of 2012 totalled 20.1 million copper equivalent pounds, comprised of 9.9 million pounds of copper in concentrates and cathode, 2.3 million pounds of molybdenum in concentrates and 211,431 ounces of silver. During the quarter, recoveries were 72.6% and 70.9%, respectively, for copper and molybdenum (which is lower than normal recoveries due to the processing of oxide stockpiles during the period), with average throughput being a record of 48,666 short tons per day (tpd). The 2012 copper equivalent production is calculated using a molybdenum / copper ratio of 4.53, based on the Company’s estimated 2012 metal prices, including copper hedges. v Revenue was $65.2 million for the first quarter of 2012, an increase of $9.4 million, or 17%, over the comparable three months of 2011. v Gross profit was $17.9 million for the first quarter of 2012, an increase of $1.9 million, or 12% over the comparable three months of 2011. v Total cash cost* for the three months ended March 31, 2012 was $2.31 per pound of copper produced and $11.75 per pound of molybdenum produced as compared to $2.50 per pound of copper produced and $14.48 per pound of molybdenum produced in the comparable three months of 2011, or 8% and 19%, respectively lower. v Operating profit for the three months ended March 31, 2012 was $10.4 million (16% of total revenues), representing a $1.2 million increase, or 13% increase, over the comparable three months of 2011. v Net loss was $20.5 million ($0.08 basic and diluted per share) for the three months ended March 31, 2012 as compared to a net loss of $6.2 million ($0.03 basic and diluted per share) for the comparable three months of 2011. Adjusted net income* was $1.5 million as compared to adjusted net loss of $2.8 million for the three months of 2011. v Cash flows from operating activities were $2.5 million or $0.01 per share*(basic) for the three months ended March 31, 2012, compared to $8.5 million or $0.04 per share* (basic) for the comparable three months of 2011. v The Company invested $5.9 million in mineral property, plant and equipment for the three months ended March 31, 2012. $2.5 million was invested at the Mineral Park Mine for various projects including a turbine to power grid interconnect facility, water treatment facilities, and light vehicles. An additional $3.4 million was invested at El Pilar primarily for the acquisition of change in soil use permits and engineering design work at the El Pilar project. *These are alternative performance measures.Please see “Alternative Performance Measures” section on page 22 of this MD&A. -2 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months ended March 31, 2012 v Subsequent to the end of the period, on April 5, 2012, the Company announced the resignation of Gavin Thomas and the appointment of Daniel Tellechea to the Board of Directors. Three Month Overview March 31 Gross sales revenue ($ millions) Copper in concentrate produced (lbs millions) Total cash cost* per pound of copper in concentrate produced ($) Cathode copper produced (lbs millions) Total cash cost* per pound of cathode copper produced ($) Total copper produced (lbs millions) Total cash cost* per pound of copper produced ($) Molybdenum in concentrate produced (lbs millions) Total cash cost* per pound of molybdenum in concentrate produced ($) Copper sold (lbs millions) Molybdenum sold (lbs millions) Net loss for the period ($ millions) ) ) Loss per common share (basic) ($) ) ) Cash flow from operating activities ($ millions) Cash, restricted cash & short-term deposits ($ millions) *These are alternative performance measures. Please see “Alternative Performance Measures” section on page 22 of this MD&A. OVERVIEW The Company is a natural resource company engaged in the mining, development, and exploration of its mineral properties in the United States of America and Mexico. The Company’s principal assets are its 100% owned Mineral Park Mine (“Mineral Park”), a producing copper/molybdenum mine located near Kingman, Arizona; USA, its 100% owned El Pilar (“El Pilar”) copper development project located in Northern Mexico in the state of Sonora; and its 100% owned El Creston (“El Creston”) molybdenum exploration and development project located in Northern Mexico, in the state of Sonora. The Company acquired 100% of the shares of Mineral Park Inc. (“MPI”), which owns Mineral Park, from Equatorial Mining North America, Inc. in 2003. El Pilar was acquired in December 2008, through the acquisition of Stingray Copper Inc. El Creston was acquired in June 2011, through the acquisition of Creston Moly Corp. Mineral Properties Unless otherwise indicated, Mercator has prepared the technical information ("Technical Information") in this MD&A based on information contained in the technical reports and news releases, material change reports, quarterly and annual consolidated financial statements and management discussion and analysis (collectively the "Disclosure Documents") available under Mercator, Stingray Copper Inc., or Creston Moly Corp’s company profile on SEDAR at www.sedar.com. Some of the information in this MD&A has been updated for events occurring subsequent -3 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months ended March 31, 2012 to the date of the technical reports. Each Disclosure Document was prepared by or under the supervision of a qualified person (a “Qualified Person”) as defined in National Instrument 43-101 – Standards of Disclosure for Mineral Projects of the Canadian Securities Administrators (“NI 43-101”). Readers are encouraged to review the full text of the Disclosure Documents, which qualifies the Technical Information. Readers are advised that mineral resources that are not mineral reserves do not have demonstrated economic viability. The Disclosure Documents are each intended to be read as a whole and sections should not be read or relied upon out of context. The Technical Information is subject to the assumptions and qualifications contained in the Disclosure Documents. Gary Simmerman, BSc, Mining Eng. FAusIMM, Mercator's Vice-President of MPI, a Qualified Person as defined by NI 43-101 supervised the preparation of and verified and approved the technical information contained in this MD&A in respect of Mineral Park. Mike Broch, BSc, Geology, Msc, Economic Geology, FAusIMM, the Company’s Vice-President Exploration & Evaluation, a Qualified Person as defined by NI 43-101, supervised the preparation of and verified and approved the technical information in respect ofEl Pilar contained in this MD&A. Dave Visagie, P. Geo, the Company’s Exploration Manager, a Qualified Person as defined by NI 43-101, supervised the preparation of and verified and approved the technical information in respect of El Creston contained in this MD&A. Mineral Park For the quarter ended March 31, 2012, Mineral Park produced 9.9 million pounds of copper and 2.3 million pounds of molybdenum. During the first half of the first quarter 2012, copper production was impacted by the processing of harder ore portions of the Turquoise pit at the mine. Taking into consideration the harder than expected ore in the Turquoise pit portion of the mine, on January 16, 2012, the Company announced plans to accelerated the installation of a pebble crusher in the Semi Autogenous (“SAG”) mill circuit. A pebble crusher was expected to reduce the size of the material being re-circulated in the SAG mill with the objective of helping increase mill throughput. At the beginning of 2012 and prior to committing to the pebble crusher, the Company initiated a program of testing the SAG mill circuit grinding capacity and has been successful in identifying the optimized size and quantity of grinding media and operating parameters in the two SAG mills. This has enabled the mill to process a blend of harder ore from the Turquoise pit at the designed throughput rate of 50,000 tpd. From the beginning of the year to February 15, 2012, the average mill throughput was 44,748 tpd. After the implementation of the SAG mill changes, the average throughput for the period of February 16 to March 31, 2012, was 52,650 tpd. The average daily throughput for the first quarter of 2012 was a record of 48,666 tpd. Due to the successful optimization of the mill, the Company has currently deferred the decision to install the aforementioned pebble crusher. Recoveries in the first quarter 2012 were 72.6% and 70.9%, respectively for copper and molybdenum. The harder ore necessitated blending and processing of stockpiled ore material that had higher than normal oxide levels. This resulted in lower recoveries than normal, however, sulphide recoveries were 82.5% for copper and 74.7% for molybdenum for the first quarter 2012. Processing of the stockpiled partially oxidized ore material has now been completed. For the three months ended March 31, 2012, $2.5 million was invested at Mineral Park for property, plant, and equipment. Additional capital spending of approximately $6.5 million is estimated for Mineral Park for the remainder of 2012. The investments for 2012 include approximately $3.0 million for the turbine to grid interconnect facility discussed below, $1.6 million for crusher hopper modifications, $1.3 million for water treatment facilities, and the remaining $3.1 million for light vehicle / large engine replacements and various sustaining capital. In order to optimize the natural gas turbine at Mineral Park, the Company is planning on installing a turbine to grid interconnect facility that should allow for full turbine power optimization of up to 40 megawatts. The total cost of this is interconnect facility is estimated to be $3.0 million, with $0.6 million of which was incurred as of March 31, 2012. The turbine to grid interconnect facility is expected to be in service in the third quarter of 2012. -4 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months ended March 31, 2012 2012 Mineral Park Outlook On May 4, 2012, the Company updated its production guidance for Mineral Park for 2012 to produce approximately 89.0 million copper equivalent pounds (1) during 2012. This compares to the prior guidance issued by the Company in January 2012, which estimated production of 90 to 100 million copper equivalent pounds (1). Revised 2012 Production Guidance 1st qtr 2012 Forecast 2Q - 4Q 2012 Total Revised 2012 Forecast Copper in concentrate (million lbs) Cathode copper (million lbs) Total Copper (million lbs) Molybdenum in concentrate (million lbs) Silver (000 ounces) Copper equivalent (1) (million lbs) Milled tons (million tons) Copper grade (%) Molybdenum grade (%) Copper recoveries (%) Molybdenum recoveries (%) Copper equivalent calculated using a molybdenum/copper ratio of 4.53 in 2012. Recoveries are lower in the first quarter of 2012 as a result of processing partially oxidized ore stockpiles, which stockpiles have been fully depleted. The Company believes the previously disclosed impact of hard ore on mill throughput has now been resolved. During the first quarter of 2012, harder than expected ore reduced mill throughput rates, which resulted in lower than expected copper production. The updated guidance is based on the concentrator achieving design throughput levels of 50,000 tpd, with a hard ore blend of up to 40% of total mill feed. This threshold has been determined based on periods of operation with different ratios of hard ore in the mill feed. The 2012 mine plan at the Mineral Park includes mining through the transition from supergene enriched copper material into primary hypogene copper mineralization. Mining of the transition zone has encountered a lower percentage of higher-grade supergene copper mineralization than expected from the mineral resource model, resulting in a lower copper grade from this material than anticipated, while molybdenum grades are unaffected. Approximately 20 percent of the material expected to be processed under the 2012 mine plan is comprised of transition zone ores. The Company believes that, as mining passes through the transition zone, copper grade and tonnage reconciliation should better correlate with the block model since the copper grades in hypogene mineralization both within and below the transition zone is less subject to the variability associated with secondary enrichment. Overall, the transition zone represents a small percentage of the overall mineral resource and the life-of-mine mineral reserves for the Mineral Park. The Company is presently evaluating the impact on the five year mine plan of mining other areas of the deposit that have a component of similar transitional material. As there is less transitional material post 2012, it is expected to have less impact on production in 2013 and beyond. Once fully assessed the Company will provide updated future guidance. As a result of the lower head grade currently being mined in the transition zone, the impact of harder ore and the high oxide material processed through the mill in the first quarter 2012, the Company has revised its 2012 -5 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months ended March 31, 2012 production guidance accordingly. As discussed above, the revised guidance is also based on the 50,000 tpd average throughput for the balance of the year. As noted in a news release dated April 10, 2012, blending of partially oxidized stockpiled ore through the mill during the first quarter 2012 reduced metal recoveries. Processing of the partially oxidized stockpile has since been completed and recoveries have returned to normal. The Company’s operating goals for Mineral Park in 2012 are to maximize cash flows by: (1) increasing throughput rates to 50,000 tpd and beyond, 2) lowering cash costs* of production for copper to $2.20 per pound and molybdenum to $10.00 per pound, and 3) sustaining targeted recovery rates for copper to 80% and molybdenum to 75% through the year. El Pilar On November 9, 2011, the Company filed the El Pilar Project 2011 Feasibility Study Update, a Canadian Securities Administrators NI 43-101 compliant technical report for the El Pilar project on SEDAR (www.sedar.com). The El Pilar Feasibility Study supported the development of a robust economically feasible copper project at the Company’s wholly owned El Pilar project in northern Mexico based on the assumption in the technical report. The El Pilar project is designed to be an open pit operation using conventional drilling, blasting, and loading utilizing diesel hydraulic shovels, followed by truck haulage. Run-of-mine (“ROM”) material will be mined and stacked on a leach pad. Copper cathode would be produced from the oxide copper ore by acid leaching and SX/EW processing to produce an average of 73.0 million pounds of copper in cathodes per year for the life of the mine, or approximately 33,100 metric tonnes of copper cathode annually. A majority of the power required by the El Pilar project would be produced as a by-product of the sulphur burning acid plant, with backup and additional power requirements supplied by a power line connecting to the national grid. The project, which uses a life-of-mine average copper price assumption of $2.82 per pound, generates a NPV8% of $335.0 million and an IRR, after tax, of 35.7%. For readers to fully understand these project highlights, they should be read in conjunction with the study, which is intended to be read as a whole and should not be read or relied upon out of context and is subject to the assumptions and qualifications contained in that report. Plans at El Pilar for 2012 include ensuring this attractive copper project achieves construction-ready status as soon as possible while continuing to find value accretive financing for the development of the project. The Feasibility Study identified opportunities to improve the project’s economics, including reducing the lift heights on the leach pad from six meters to three meters. The Company expects to release the optimized Feasibility Study during 2012, which will capture the anticipated benefits of the shorter lift heights. Currently, the El Pilar project is well advanced on its goal towards becoming construction ready. In December of 2011, the majority of the project land area was purchased from the local Ejido and an agreement to purchase the remainder was reached including a long-term lease until sale is finalized. During the first quarter of 2012, the land use permit fee was paid and the project is now fully permitted to commence construction. Right of way agreements for the power transmission line, access road, and railroad spur are well advanced with completion expected in the second quarter of 2012. Engineering work is approximately 25% complete. The Company is currently focused on a dual track process of financing the project through its current banking syndicate and a high-yield bond offering, or deferring the project until market conditions improve. The Company hopes to make a decision during 2012. Once construction has begun, the Company anticipates a construction time line of fifteen months before initial cathode copper production and an additional three months to complete the construction of the sulphuric acid plant. The Company’s ability to progress this project towards a construction decision and eventually into production is dependent on its ability to arrange for sufficient funds to cover the capital and start up related costs. There can be no assurance that the Company will be successful in arranging such funding. -6 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months ended March 31, 2012 El Creston The summary of technical information below is derived from the technical report titled “Preliminary Economic Assessment El Creston Project Opedepe, Sonora, Mexico” (the “PEA Report”) a NI43-101 compliant technical report, filed by the Company’s wholly owned subsidiary Creston, on December 16, 2010, see “Mineral Properties” above to understand the limits on this summary. El Creston is an advanced development-stage molybdenum and copper project located in Sonora, Mexico. Based on a PEA Report the El Creston project is expected to generate an average annual production of approximately 23.9 million pounds of molybdenum in concentrate and approximately 16.0 million pounds of copper in concentrate over a 13 year mine life. The PEA Report, which used price assumptions of $15.00 per pound of molybdenum and $2.60 per pound of copper, also indicated that the El Creston project could generate a NPV (discount rate of 8%) of $562.0 million and an Internal Rate of Return (“IRR”), after tax, of 22.3%. For readers to fully understand these project highlights, they should be read in conjunction with the study, which is intended to be read as a whole and should not be read or relied upon out of context and is subject to the assumptions and qualifications contained in that report. The Company expects to file an updated NI 43-101 technical report on El Creston in the second half of 2012, after which a decision on the development timetable for the El Creston project may be made. In 2012 the Company will complete ongoing environmental studies. In addition, a limited program of geological mapping and sampling will be completed over selected areas to determine whether additional zones of molybdenum mineralization occur on the El Creston property. The Company’s ability to progress this project towards a construction decision and eventually into production is dependent on its ability to arrange for sufficient funds to cover the capital and start up related costs. There can be no assurance that the Company will be successful in arranging such funding. In November, 2011 and February, 2012, the Company’s wholly owned subsidiary, Exploraciones Global SA de CV (“Exploraciones”), the Mexican entity that holds the rights to the Company’s El Creston property, was served in connection with two lawsuits filed in Mexican agrarian court by certain members of the Ejido (village) that previously owned the surface land in question.These lawsuits seek to nullify the surface ownership right transfers of two parcels of land, Parcels 38 and 39, which transfers were originally negotiated by Exploraciones and the Ejido in 2007, and legally and finally effectuated and registered in March of 2011.The suits claim that the Notices of Intent to sell the surface land ownership rights to Exploraciones were not properly given.These Notices of Intent implement a right of first refusal process that is required under Mexican law to allow certain parties (to whom the Agrarian Law affords such right of first refusal) an opportunity to purchase the parcels for the same price and on the same terms being offered by the intended purchaser. Hearings on the Parcel 39 lawsuit were held in December 2011, January, March and April of 2012, and the agrarian judge is scheduled to release his verdict on May 11, 2012.The trial of the Parcel 38 litigation is also scheduled to commence on May 11, 2012.The Company believes that the Notices of Intent were accurately and properly executed, and that the complaints have no merit and that it will prevail in this litigation.The outcome of these matters is indeterminable.Any settlement resulting from resolution of these matters will be accounted for in the period of settlement. SUMMARIZED FINANCIAL RESULTS The Company recorded a net loss of $20.5 million ($0.08 basic and diluted per share) for the three months ended March 31, 2012 as compared to net a net loss of $6.2 million ($0.03 basic and diluted per share) for the three months ended March 31, 2011. The increase in net loss recorded in 2012 as compared to 2011 was primarily due to $27.2 million of unrealized losses due to changes in the mark-to-market value of the Company’s forward sales of copper offset by unrealized gains due to changes in the mark-to-market value of the Company’s share purchase warrants of $1.0 million compared to losses of $7.5 million and gains of $5.8 million for both respectively for the three months ended March 31, 2011. -7 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months ended March 31, 2012 (in millions) Three Months Ended March 31, Net loss $ ) $ ) Add: Unrealized loss on derivative instruments Unrealized gain on share purchase warrants ) ) Deferred income tax recovery ) - Stock based compensation expense Adjusted Net Income (Loss)* $ $ ) *These are alternative performance measures. Please see “Alternative Performance Measures” section on page 22 of this MD&A. The following tables present our unaudited selected quarterly results of operations for each of the last eight quarters. This data has been derived from our unaudited condensed consolidated financial statements, which were prepared on the same basis as the annual consolidated financial statements and, in our opinion, include all necessary adjustments (consisting solely of normal recurring adjustments) for the fair presentation of such information. Those unaudited quarterly results should be read in conjunction with our annual audited consolidated financial statements for the years ended December 31, 2011 and 2010. (in millions, except per pound and share amounts) Three Months Ended Mar 31 Dec 31 Sept 30 Jun 30 Mar 31 Dec 31 Sept 30 Jun 30 Revenues $ Copper sold (pounds) (1) (3) Molybdenum in concentrate sold (pounds) (2) (3) Average realized copper price $/lb (3) Average realized molybdenum price $/lb (3) Average COMEX copper price $/lb (3) Average molybdenum spot price $/lb (3) Operating profit $ Unrealized gain (loss) on derivative instruments $ ) Unrealized gain (loss) on stock purchase warrants $ ) ) Net income (loss) $ ) Net income (loss) per share $ ) Cash flow from operating activities $ ) Cash and cash equivalents (including restricted cash) $ Total assets $ The Company’s copper concentrate sales are recognized at the COMEX monthly average prices for quotational periods M+1 or M+4 (at the buyer’s declaration) with assemblage of agreed upon lot sizes, approximately 5,000 wet metric tons (wmt). Current destinations include China through the port of Guaymas, Mexico and to Hayden, Arizona. The Company is responsible for freight, insurance, smelting, documentation fees and refining costs. Current off-take agreements with metal brokers include 20,000 wmt per year in years 2012-2013 and 70,000 dry metric tonnes (dmt) in 2012-2017. The Company’s molybdenum concentrate sales are recognized at worldwide oxide prices less broker discounts at the time of delivery to the buyer. Concentrate sales are freight-on-board (“FOB”) mine site. Current off-take agreement is an evergreen contract (with 12 months mutual notification of termination) for 100% of molybdenum production, with terms and conditions reviewed on an annual basis. This is a non-IFRS performance measure and is furnished to provide additional information. -8 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months ended March 31, 2012 The Company recorded a net loss of $20.5 million for the three months ended March 31, 2012 (March 31, 2011 – net loss of $6.2 million), and as at March 31, 2012, had an accumulated deficit of $147.9 million (December 31, 2011- $133.3 million) and working capital deficiency of $54.1 million (December 31, 2011 - working capital deficiency of $116.3 million). In finalizing the December 31, 2011 annual consolidated financial statements, the Company determined that it had breached certain of its covenants under each of its Credit Facilities, Project Financing and Equipment Loans as at December 31, 2011. Therefore, the working capital deficiency at December 31, 2011 included $88.4 million (Credit Facilities), $15.7 million (Project Financing), and $2.1 million (Equipment Loans) for the otherwise non-current portions of these debt arrangements that were required to be classified within current liabilities as at December 31, 2011. The Company subsequently obtained waivers from the lending institutions under its Credit Facilities and Project Financing and as of March 31, 2012, is no longer in breach of these debt arrangements.As at March 31, 2012 the scheduled payments of greater than one year, including $82.2 million (Credit Facility), $15.0 million (Project Financing), and $1.8 million (Equipment Loans), have been classified as long-term liabilities. The pre-construction credit facility (“PCF”) of $25.7 million has a maturity date of January 3, 2013 and has been classified within current liabilities as at March 31, 2012. The working capital deficiency at December 31, 2011 also includes certain overdue accounts payable totaling $20.5 million. At March 31, 2012, the overdue accounts payable totaled $21.2 million. During 2011, the Company experienced a delay in completion of the Phase 2 expansion at Mineral Park and incurred costs in excess of the planned capital project costs. This resulted in a delay in achieving the expected incremental increase in sales and resulted in an increase in overdue accounts payable. Management has had discussions with certain vendors and has verbally agreed to suitable payment arrangements with respect to the overdue amounts. Management anticipates the incremental increase in sales revenue from the Phase 2 expansion to generate sufficient cash flow to become current with all vendors by the third quarter of 2012.There can be no assurances the Company will be able to meet its planned operating results or that the Company’s vendors will not demand repayment of the overdue amounts. Three Months Ended March 31, Average Copper COMEX Price Average Realized Copper Price (excluding forward sales) Average Molybdenum Spot Price Average Molybdenum Realized Price The Company’s copper production that exceeds the amount of copper forward sales is exposed to the fluctuation in copper prices (see discussion on “financing activities” regarding copper forward sales). The Company’s cathode copper sales are recognized at the NYMEX monthly average price less shipping. The Company’s copper concentrate sales are recognized at the COMEX monthly average prices for quotational periods one month forward (“M+1”), three month forward (“M+3”), or four months forward (“M+4”) (at the buyer’s declaration) with assemblage of agreed upon lot sizes, approximately 5,000 wet metric tons (wmt). Current destinations include China through the port of Guaymas, Mexico and domestically to smelters in Arizona. The Company is responsible for freight, insurance, smelting, documentation fees, and refining costs. Current off-take agreements with one broker include 20,000 wmt per year in years 2012-2013 and 70,000 dry metric tons (dmt) in 2012 – 2017. -9 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months ended March 31, 2012 The Company has an agreement with a broker on spot sales for 100% of Mineral Park’s cathode production. The Company’s molybdenum concentrate sales are recognized at worldwide oxide prices less broker discounts at the time of sale to the buyer. Concentrate sales are FOB the mine site. The current off-take agreement is an evergreen contract (with 12 months mutual notification of termination) with one broker for 100% of molybdenum production, with terms and conditions renewed on an annual basis. For molybdenum concentrate sales during the first 15 days of each month the quotational period shall be M+1. For all cargo readiness notices issued for the balance of each month the quotational period shall be M+2. The Company records the unsettled copper and molybdenum concentrate sales at the end of the period at the estimated price of the forward quotational period. The Company believes that in the near, medium and long term, given the strength in the prices of commodities that it produces, the outlook for its operations at Mineral Park will continue to improve and that the El Pilar and El Creston project will remain very attractive growth assets. There can be no assurance, however, that copper and molybdenum prices and demand will remain strong. Material decreases in copper and molybdenum prices and or demand may have a material adverse effect on the Company’s operating results and financial condition for any copper volumes exceeding the copper forward sales and all of its molybdenum production. RESULT OF OPERATIONS Revenues generated by the Company from metals sales and other items during the three months ended March 31, 2012 totaled $65.2 million on the Company’s shipped production of 7.1 million pounds of copper in concentrates (8.4 million pounds for the first quarter of 2011), 2.3 million pounds of molybdenum (1.0 million pounds for the first quarter 2011) 0.1 million ounces of silver (0.1 million ounces for Q1 2011) and 0.8 million pounds of cathode copper (0.4 million pounds for the first quarter 2011). The average realized price for copper during the three months ended March 31, 2012, was $4.06 per pound, compared to $4.44 per pound for 2011 or a 9% decline. The average COMEX spot price for copper was $3.78 per pound in the first quarter of 2012 as compared to $4.38 per pound in the first quarter of 2011, a 14% decline. The average realized sales price for molybdenum was $14.14 per pound in the first quarter of 2012 as compared to $15.65 per pound for the first quarter of 2011, a 10% decline. The average spot price for molybdenum was $14.24 per pound in the first quarter of 2012 as compared to $16.88 per pound in the first quarter of 2011, a 16% decline. (in millions) Three Months Ended March 31, Revenue $ $ Copper in concentrate sold (pounds) Copper in cathode sold (pounds) Molybdenum in concentrate sold (pounds) Silver in concentrates sold (ounces) - 10 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months ended March 31, 2012 Operating Revenue and Expense Revenue (in millions) Three Months Ended March 31, Revenue Copper revenue $ $ Molybdenum revenue Silver revenue Other revenue - $ $ Consolidated revenues generated during the three months ended March 31, 2012 were $65.2 million, an increase of $9.4 million, or 17%, from revenues of $55.8 million for the three months ended March 31, 2011. Consolidated revenues increased due to a 1.3 million pound increase of production and sales of molybdenum concentrate for the three months ended March 31, 2012 compared to the three months ended March 31, 2011. The $16.3 million increase in molybdenum concentrate revenue was partially offset by a $6.9 million decrease in copper revenue. Copper concentrate production in the first quarter of 2012 was equal to copper concentrate production in the first quarter of 2011 however, due to timing of shipments, copper in concentrate inventory increased by 1.1 million pounds in the first quarter of 2012, resulting in lower sales volumes of copper concentrate. In addition, as previously discussed, realized prices for both copper and molybdenum were lower for the three months ended March 31, 2012 compared to the three months ended March 31, 2011. Copper Revenue Analysis (in millions, except realized price) Three Months EndedMarch 31, pounds sold Realized price per pound sold (excluding forward sales) $ $ Three Months EndedMarch 31 -Copper revenue $ $ The realized price for copper sold in the above table, excludes the effects of the copper forward sales contracts. A total of 8.8 million pounds of copper forward sales pounds equivalents were delivered in the three months ended March 31, 2012 at an average contract price of $3.05 per pound. The $6.4 million (March 31, 2011 - $11.0 million) realized loss on the copper forward sales contracts is recorded in the Realized Loss on Derivative Liabilities within the Statement of Comprehensive Income/Loss. The Company has 18.9 million pounds of copper forward sales for the remaining nine months of 2012 at an average price of $3.05 per pound. The Company’s copper production that exceeds the amount of copper forward sales is exposed to fluctuation in copper prices (see discussion on “financing activities” regarding copper forward sales). Molybdenum Revenue Analysis (in millions, except realized price) Three Months EndedMarch 31, pounds sold Realized price per pound sold $ $ Three Months EndedMarch 31 -molybdenum revenue $ $ - 11 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months ended March 31, 2012 Operating Expense For the three months ended March 31, 2012, the Company processed a record average of 48,666 tpd of ore, compared to an average of 29,166 tpd for the three months ended March 31, 2011 and 44,264 tpd for the three months ended December 31, 2011. Key operating statistics for Mineral Park are presented below: Production Q1 2012 Q4 2011 Q3 2011 Q2 2011 Q1 2011 - Copper in concentrate (000s lbs.) - Copper cathode (000s lbs.) - Molybdenum in concentrate (000s lbs.) - Silver in concentrate (oz.) Mining Waste (tons) - Ore (tons) - Leach (tons) - Total material mined (tons) Milling - Tons processed - Tons processed per day - Copper grade (%) - Molybdenum grade (%) - Silver grade (opt) Recoveries - Copper (%) - Molybdenum (%) - Silver (%) Copper Concentrate - Dry tons produced - Copper grade (%) - Silver grade (opt) Molybdenum Concentrate - Dry pounds produced - Molybdenum grade (%) On site Operating Costs (1) ($/t milled) Pounds of copper produced (000s lbs.) Total cash cost per pound (1) produced -Copper in concentrate -Cathode copper -Total copper -Molybdenum in concentrate (1) The cash cost per pound of produced copper and molybdenum measure shown is an estimate of the cash cost on a co-product production basis. Site cash costs (including site administration) are divided proportionally based on the percentage of revenue from copper and molybdenum and netting silver equally. This is a non-IFRS performance measure and is furnished to provide additional information. These performance measures are included in this MD&A because these statistics are key performance measures that management uses to monitor performance, to assess how the Company is performing, to plan and to assess the overall effectiveness and efficiency of mining operations. These performance measures do not have a meaning within IFRS and, therefore, amounts presented may not be comparable to similar data presented by other mining companies. These performance measures should not be considered in isolation as a substitute for measures of performance in accordance with IFRS. Please see “Alternative Performance Measures” section on page 22 below. - 12 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months ended March 31, 2012 (in millions) Three Months Ended March 31, Cost of Sales Mining and processing $ $ Freight, smelting & refining Mining and processing expenses increased by $6.0 million during the three months ended March 31, 2012, as compared to the three months ended March 31, 2011. The increases in mining and processing costs were primarily related to the increase in costs associated with the expansion of mine operations and mill operating capacity at Mineral Park over the past two years. Freight, smelting and refining charges increased by $1.6 million for the three months ended March 31, 2012, as compared to the March 31, 2011.The increase in freight, smelting and refining charges are primarily due to an increase in volume of molybdenum concentrate shipped in the three months ended March 31, 2012 as compared to volume of molybdenum concentrate shipped in the three months ended March 31, 2011. (in millions) Three Months Ended March 31, Other Operating Expenses Administration $ $ Exploration expenditures Administration expenses increased by $1.0 million during the period ending March 31, 2012 as compared to the three months ended March 31, 2011. The increase in administration expense is primarily due to increases in employee benefits, casualty and liability insurance, financial consulting services, and an increase in corporate governance costs partially offset by a decrease in stock based compensation. For the period ending March 31, 2012, exploration expenditures decreased by $0.2 million as compared to the three months ended March 31, 2011. For the first quarter of 2012, exploration expenses were related to securing land and permits for the El Creston project. El Pilar is now in the development stage and did not incur any exploration expenses in the first quarter of 2012. Amortization and depreciation of mineral properties, plant, and equipment for the three months ended March 31, 2012 was $5.1 million (March 31, 2011 - $3.0 million) of which $5.0 million (March 31, 2011 - $2.9 million) of the amortization and depreciation is included in the mining and processing expenses. The remaining $0.1 million of the amortization and depreciation expense for the three months ended March 31, 2012 and 2011 is included in administration expense. Amortization and depreciation of mineral properties, plant, and equipment increased by $2.1 million for the period ending March 31, 2012 as compared to the three months ended March 31, 2011. This increase is primarily due to the commencement of depreciation on the Phase 2 expansion of Mineral Park and related gas turbine that were placed in service during the third quarter of 2011. Stock based compensation expense for the three months ended March 31, 2012 was $1.1 million (March 31, 2011 – $1.7 million), which is included in administration expense. - 13 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months ended March 31, 2012 (in millions) Three Months Ended March 31, Other Income (Expenses) Finance expense $ ) $ ) Realized loss on derivative instruments ) ) Unrealized loss on derivative instruments ) ) Unrealized gain on share purchase warrants Foreign exchange loss ) - Finance expense increased by $0.3 million for the three months ended March 31, 2012 compared to the three months ended March 31, 2011. The increase in finance expense is primarily due the pre-construction credit facility entered into on June 22, 2011. Realized loss on derivative instruments for copper futures and interest rate swaps was $6.8 million and $11.3 million for the three months ended March 31, 2012 and 2011, respectively. Both of these arrangements were entered into as part of the new credit facility in April 2010 and are comprised of the following: (in millions) Three Months Ended March 31, Realized loss-copper futures $ $ Realized loss-interest swaps $ $ Unrealized loss on derivative instruments was $27.2 million for the three months ended March 31, 2012 compared to a $7.5 million loss for the three months ended March 31, 2011. The 2012 and 2011 losses relate to the decrease in estimated fair value of derivative liabilities for mark to market on the copper forward contracts and the interest rate swap arrangement.As of March 31, 2012, the derivative instruments are valued at an average of $2.96 per pound for copper, while the COMEX spot price of copper was $3.82 per pound at March 31, 2012 and $4.30 per pound at March 31, 2011. The estimated fair values of derivative liabilities were $67.2 million and $40.0 million as at March 31, 2012 and December 31, 2011, respectively. Unrealized gains on share purchase warrants were $1.0 million for the period ending March 31, 2012. This represents a decrease in the fair value of the liability related to the share purchase warrants compared to unrealized gains of $5.8 million for the comparable three months ended March 31, 2011. For the three months ended March 31, 2012, the Company incurred foreign currency exchange losses of $0.5 million compared to foreign currency exchange losses of nil for the three months ended March 31, 2011. While the functional currency of the Company is the United States dollar, the Company has monetary assets and liabilities denominated in the Canadian dollars and Mexican pesos. Transactions denominated in foreign currencies have been translated into US dollars at the approximate rate of exchange prevailing at the time of the transaction. Monetary assets and liabilities denominated in foreign currencies have been translated into US dollars at the period-end exchange rate. Foreign currency differences are recognized in comprehensive income (loss) in the same period in which they arise. - 14 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months ended March 31, 2012 Income Taxes Income tax recovery for the three months ended March 31, 2012 was $5.3 million (2011 - nil). The effective tax rate of 21% is lower than expected because the Company had unrecognized deferred tax assets that were utilized in the year to offset taxable income. The income taxes were nil in the first quarter of 2011 because the Company had losses in the prior year and the deferred tax asset arising from these losses had not been recognized. FINANCIAL POSITION AND LIQUIDITY The Company’s activities have been financed prior to this date through the sale and issuance of shares and other securities by way of private placements, commercial financing arrangements, and cash flow from operations at Mineral Park. During 2011, the Company completed the construction of the Phase 2 mill expansion at Mineral Park and declared commercial production at the end of the third quarter in 2011. The Company has reported operating income of $10.4 million and $9.2 million for the three months ending March 31, 2012 and March 31, 2011, respectively. The Company also reported cash flow from operations of $2.5 million for the period ended March 31, 2012 compared to cash flow from operations of $8.5 million for the three months ended March 31, 2011. The Company expects during 2012 metal production growth to continue at Mineral Park as the Company has developed solutions to processing the previously discussed hard ore portions of the Mineral Park, while also achieving operating efficiencies. Recoveries at the concentrator continue to improve (aside from the temporary processing of partially oxidized stockpiled ore, which has been completed). This incremental increase in metal production is expected to be sold at market rates (not subject to forward sales). Based on these factors, the Company expects its operating income, cash flow, and working capital balances to increase during the remainder of 2012. As at March 31, 2012, the Company had $33.4 million in cash, cash equivalents and restricted cash, and a working capital deficiency of $54.1 million. This compares to $37.4 million in cash, cash equivalents and restricted cash, and working capital deficiency of $19.7 million as at March 31, 2011 and $42.9 million in cash, cash equivalents, restricted cash, and working capital deficiency of $116.3 million as at December 31, 2011. See above in Summarized Financial Results for discussion of changes in working capital deficiencies as at March 31, 2012 and December 31, 2011. Included in the working capital deficiencies is $20.9 million and $11.4 million for current derivative liabilities as at March 31, 2012 and December 31, 2011, respectively. Also included in the March 31, 2012 working capital deficiency is the current portion of estimated long-term debt payments of $48.8 million. This includes $24.8 million for the PCF and $24.0 million for the credit facility. While the Company believes the fundamentals of copper and molybdenum in the future are positive, the Company has structured a copper price risk management program in support of the Mineral Park financing. (in millions) Three Months Ended
